Title: From George Washington to David Stuart, 23 June 1788
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon June 23d 1788.

Upon the receipt of your favor of the 13th instt I caused enquiry to be made into the foundation for the report which you said was industriously circulated in Richmond, respecting the notice taken of the proposed Constitution by the Assembly of Maryland; and am told that it is a time serving falsehood; as you will be particularly informed by an enclosure from Colo. Fitzgerald.
The hopes & fears of each party are, by this, I presume, realised. Important will be the decision. I wish it may be auspicious of the happiness of this Country.
The mode in which you propose to settle with Mr Hopkins, for my taxes in the County of Green Brier, is perfectly agreeable to me. I have heard nothing yet from Mr Custis (of the Eastern Shore)—nor has Colo. Thos Lewis ever acknowledged the receipt of my Letter to him; tho’ he was particularly requested to do so (that I might know what I had to trust to) and a certain channel pointed out to him by which it could be done.
Mrs Stuart went from this yesterday for Mount Airy; and talked of being back again tomorrow. She & the Children are all well. The Rains have been so frequent and abundant on my

Plantations, that I am, in a manner drowned; this is not the case I am told at Abingdon. and higher up, they rather wanted than were overdone with it when I was in Berkley—In the Neighbourhood of Fredericksburgh (from whence I came this day Se’night) nothing could be more seasonable. The Wheat with me, (& I believe it is the case generally, in a greater or lesser degree) has got the speck (Defective grains) but I have not, as yet, discovered rust among it. Rye is more injured than Wheat by the non-impregnation; and where it is thin, is still more hurt by entanglement and falling. Oats & Flax would have been very fine had not the best of both lodged—What will become of my Corn is not easy, at this moment, to decide; I am working it ancle deep in Water & mud, & can destroy no other plant than the one I am aiming to preserve. I am—Dear Sir Yr Affecte & Obedt Servt

Go: Washington

